Opinion of the court, by
Judge Hitchcock:
In all cases where application is made for the extraordinary interposition of a court of chancery, in granting relief, the first inquiry which presents itself is, whether the complainant- has plain, complete, and adequate remedy at law. If he has such remedy, he must seek it through the courts at law. It is not sufficient for him to show that he is entitled to redress; he must show that he is entitled to it in the manner and in the court in which he seeks to ■obtain it.
*63Our laws are different from those of England, and some of our uister states, on the subject of the settlement of estates. The only privileged debts with us are those contracted in the last sickness of a decedent and for funeral charges. All others are to be paid in equal proportion. To adopt any course of proceeding which would interfere with this principle, would have a tendency to defeat the policy of the law.
By the constitution itself, the court of common pleas is vested with the “jurisdiction of all probate and testamentary matters, granting administration, the appointment of guardians,” etc. Art. 3, sec. 5. Every legislative provision which is necessary, has been made for the settlement of estates. The rights of creditors, as well as others interested, are well secured. Section 1 of the act “ defining the duties of executors and administrators,” 22 Statute *Laws, 125, prescribes the duty of the court of common pleas in the appointment of administrators, where any resident of the state may die intestate. If the widow, or next of kin, will not accept the trust, then any creditor of the intestate, who will apply, may be appointed. Provision is made in the same law, directing the course to be pursued, should a will subsequently be discovered and proved in court. Prom such time the powers of the administrator must cease, but his acts previously performed are obligatory. Section 24 of the same act provides for the appointment of administrators upon the estate of such persons as shall die leaving no property, real or personal, within the state, such person not having been a resident of the state. And further, that the same “ rules and regulations ” shall govern as in other cases.
Pursuing the provisions of this law, the complainant has complete and adequate remedy. He is a “ creditor,” and, if no other person will do it, may take letters of administration. His interest would be as well secured by adopting the course prescribed by this statute, as it would be were the court to sustain the present bill. Should the bill be sustained, the court would give the complainant no advantage over the other creditors, but would see that the avails of the property was distributed among them in proportion to their several demands. In making a distribution we should look to, and be governed by, the general law for the settlement of estates.
It has been urged in this case that the decedent left a will, and of course that it would be improper to apply for letters of administra*64tion. This circumstance, however, can be no objection. Unless-the will' is produced, the court of common pleas of the county where the lands lie has an undoubted right, and is, upon application, bound to grant letters of administration. If the will be produced, then letters may be granted, with the will annexed. In either event the complainant secures his object of subjecting the lands to the payment of debts.
It is further urged that the complainant, being a creditor, although he might take letters of administration, still is not bound to do it. True he is not. The law will not compel him to assume the trust. But when the law has provided a *“ plain and direct” remedy, this court will not interfere to give the complainant a different one merely to gratify his caprice. He may either accept the remedy prescribed or abandon his claim.
If there were no remedy at law this court would not hesitate to take jurisdiction, but inasmuch as there is, the bill must be dismissed with costs.